DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/07/2021 has been entered. Claims 1-4, 6, and 8-9 remain pending in the application. Applicant’s amendments to the claims have overcome the objection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-4, 6, and 8-9 have been considered but are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Presniakov and Levy are analogous, combinable, and teach all recited features of the limitations, “a liquid crystal cell, serving as a quarter wave plate, disposed above the image sensor,
the liquid crystal cell comprising at least four pixel areas, namely a first pixel area, a second pixel area, a third pixel area, and a fourth pixel area; 
wherein the at least four pixel areas are respectively provided with an electrode layer on both sides thereof, and the electrode layers drive the at least four pixel areas separately.”
FIG. 9 is another schematic plan view of the substrates of another LC cell with multiple (here 4) segments that are "excited" to generate twisted molecular reorientation (when all electrodes on opposed substrates are activated simultaneously and independently with different phases) which may be used to broaden unpolarized (natural) light in two (azimuthal) planes in accordance with an embodiment of the proposed solution…
FIG. 1 describes very schematically the cross section of an LC cell (sandwich) of an idealized geometry where both pairs of parallel electrodes (1 and 2 on top substrate 5 and 3 and 4 on bottom substrate 6) are activated simultaneously with a relative phase shift of 180 degrees. Instead of simultaneous activation of the two electrode arrangements, it is possible to alternate or time multiplex between activation of the upper and lower electrode pair arrangements.” where figures 1 and 9 illustrate that the liquid crystal cell has electrode layers on both sides, and it is obvious that in the case of the four quadrant LC cell, that cell would also have electrode layers on both sides. Therefore Presniakov teaches “the liquid crystal cell comprising at least four pixel areas, namely a first pixel area, a second pixel area, a third pixel area, and a fourth pixel area; 
wherein the at least four pixel areas are respectively provided with an electrode layer on both sides thereof, and the electrode layers drive the at least four pixel areas separately.”
Levy describes a device used to change polarization states of light with consideration to quadrant analysis of light. Paragraph 433 of the specification cites, “In an alternative embodiment, light returned from the specimen may pass through quarter-wave plate 294. The quarter-wave plate may be configured to retard the phase of one of the polarization states of the returned light by about 90 degrees. In such a measurement device, polarizer 290 may be configured to cause the two polarization states to interfere. Detector 292 for such a measurement device may include a quad-cell detector having four quadrants” where there is a quarter wave plate in a system with quadrant based measurement of light. Therefore Levy teaches “a liquid crystal cell, serving as a quarter wave plate, disposed above the image sensor.” In combination with Presniakov, the quarter wave plate may be implemented by the polarization state changer with four quadrant LC cells to change only one state by 90 degrees.
All of the above references are analogous in the field of devices used to change polarization states of light with consideration to quadrant analysis of light. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Presniakov regarding a four quadrant LC Cell polarization changer would be able to be combined with the teaching of Levy regarding a quarter wave plate applied to a four quadrant analysis method, so that the quarter wave plate may be implemented by the polarization state changer with four quadrant LC cells to change only one state by 90 degrees. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claim 6, which is analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20110237999) (hereinafter Muller) in view of Presniakov et al. (US 20180196318) (hereinafter Presniakov), further in view of Levy et al. (US 20040235205) (hereinafter Levy), and further in view of Smith et al. (US 20060192961) (hereinafter Smith).
Regarding claim 1, Muller teaches An instrument for measuring polarized light 3D images, comprising: 
an image sensor (see Muller paragraph 144 regarding CCD sensor); 
a polarizing plate disposed between the image sensor and the liquid crystal cell, the polarizing plate divided into at least four quadrants, including a first quadrant, a second quadrant, a third quadrant and a fourth quadrant (see Muller paragraph 144-147 and figure 7B regarding liquid crystal modulator and CCD sensor with a polarizing element between them, and paragraph 103 regarding a polarizing filter divided into four quadrants);
wherein when a polarization state of light is sensed, the image sensor captures a detection frame and synthesizes the at least four quadrants to calculate different Stokes parameters (see Muller paragraph 144-147 and figure 7B regarding liquid crystal modulator and CCD sensor with a polarizing element between them, and paragraph 103 regarding a polarizing filter divided into four quadrants and paragraph 145 regarding using image data to solve for Mueller-Stokes matrix of independent polarization states- it would be obvious in the four quadrant polarizer case to use the four polarization states in the four quadrants received by the CCD, shown with analysis in figure 6C).  
However, Muller does not explicitly teach a four quadrant LC Cell as needed for the limitations of claim 1. 
Presniakov, in a similar field of endeavor, teaches the liquid crystal cell comprising at least four pixel areas, namely a first pixel area, a second pixel area, a third pixel area, and a fourth pixel area (see Presniakov paragraph 65 and figure 9 regarding four quadrant LC cell for adjusting input light); 
wherein the at least four pixel areas are respectively provided with an electrode layer on both sides thereof, and the electrode layers drive the at least four pixel areas separately (see Presniakov figure 1 and paragraph 39 regarding pairs of parallel electrodes disposed on upper and lower side of an LC cell and paragraph 24 and figure 9 regarding activating electrodes in four quadrant LC cell simultaneously and independently of each other);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Muller to include the teaching of Presniakov by incorporating a four quadrant structure LC Cell to correspond to the four quadrant polarization plate of Muller in the four quadrant polarization analysis of Muller. One of ordinary skill would recognize that Muller already incorporates an LC Cell to control light and four quadrant analysis. 
One would be motivated to combine these teachings in order to provide teachings related to beam control using liquid crystals (see Presniakov paragraph 3). 
However, the combination of Muller and Presniakov does not explicitly teach the particular phase retardance specifications as needed for the limitations of claim 1. 
Levy, in a similar field of endeavor, teaches a liquid crystal cell, serving as a quarter wave plate, disposed above the image sensor (see Levy paragraph 433 regarding teaching of retarding the phase of one of the polarization states by 90 degrees to function as a quarter wave plate, and the implementation of this teaching in a quad cell detector with four quadrants- in combination with Muller and Presniakov, which in their own combination teach four quadrant polarizing plates of different polarization states and four quadrant LC Cells above an image sensor, one of ordinary skill would be able to apply the teaching of Levy to retard one of the quadrants of the LC Cell corresponding to one of the polarization states to have the LC Cell serve as a quarter wave plate),
 wherein phase retardance of the first pixel area, the second pixel area, and the third pixel area is Γ = 0, and phase retardance of the fourth pixel area is Γ = π / 2 (see Levy paragraph 433 regarding teaching of retarding the phase of one of the polarization states by 90 degrees and the implementation of this teaching in a quad cell detector with four quadrants- in combination with Muller and Presniakov, which in their own combination teach four quadrant polarizing plates of different polarization states and four quadrant LC Cells, one of ordinary skill would be able to apply the teaching of Levy to retard one of the LC Cells corresponding to one of the polarization states);

One would be motivated to combine these teachings in order to provide teachings regarding phase retardation in quarter wave plates (see Levy paragraph 433), known in the art to often be implemented by LC Cells analogous to that of Presniakov.
However, the combination of Muller, Presniakov, and Levy does not explicitly teach the polarization angle specifications as needed for the limitations of claim 1. 
Smith, in a similar field of endeavor, teaches wherein polarizer angle in the first quadrant is 90 degrees, polarizer angle in the second quadrant is 0 degrees, polarizer angle in the third quadrant is 45 degrees, and polarizer angle in the fourth quadrant is 45 degrees (see Smith paragraph 65 and figure 6 regarding four quadrant polarizing element with angles of 0, 90, 45, and 45 degrees, the numbering of the quadrants is arbitrary);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Muller, Presniakov, and Levy to include the teaching of Smith by incorporating the polarization states of Smith as the polarization states of the polarization plates of Muller. One of ordinary skill would recognize that 
One would be motivated to combine these teachings in order to provide teachings relating to four quadrant polarizing elements (see Smith paragraph 65).
Regarding claim 2, the combination of Muller, Presniakov, Levy, and Smith teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Muller, Presniakov, Levy, and Smith teaches wherein the at least four pixel areas of the liquid crystal cell correspond to the at least four quadrants of the polarizing plate (see Muller paragraph 144-147 and figure 7B regarding liquid crystal modulator and CCD sensor with a polarizing element between them, and paragraph 103 regarding a polarizing filter divided into four quadrants- in combination with Presniakov, which divides and LC cell into four quadrants, it would be obvious to align the two cells so that the quadrant divisions of one optical element correspond to the quadrant divisions of the other).  
Regarding claim 3, the combination of Muller, Presniakov, Levy, and Smith teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Muller, Presniakov, Levy, and Smith teaches wherein a wire grid polarizer is provided on the image sensor, and the wire grid polarizer is divided into at least four sensing regions, and optical axis direction containing the at least four sensing regions corresponds to the at least four quadrants (see Smith paragraph 65 and figure 6 regarding four quadrant polarizing element and paragraph 72-73 regarding using wire grid polarizer).  

Regarding claim 4, the combination of Muller, Presniakov, Levy, and Smith teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Muller, Presniakov, Levy, and Smith teaches wherein the image sensor is an array-type photosensitive coupling element (CCD) or an array- type complementary metal oxide semiconductor (CMOS) (see Muller paragraph 144 regarding CCD sensor).  
Claims 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20110237999) (hereinafter Muller) in view of Miyake et al. (US 20140204322) (hereinafter Miyake), further in view of Presniakov et al. (US 20180196318) (hereinafter Presniakov), further in view of Levy et al. (US 20040235205) (hereinafter Levy), further in view of Smith et al. (US 20060192961) (hereinafter Smith).
Regarding claim 6, Muller teaches A method for manufacturing a instrument for measuring polarized light 3D images comprising:
adhering the liquid crystal cell on the image sensor (see Muller paragraph 144-147 and figure 7B regarding liquid crystal modulator and CCD sensor- it is obvious in a constructed implementation that the liquid crystal cell would functionally adhere to remain in the optical axis of the image sensor).  
However, Muller does not explicitly teach elements of LC Cell manufacturing as needed for the limitations of claim 6. 
Miyake, in a similar field of endeavor, teaches fabricating an upper plate and a lower plate on a liquid crystal cell, respectively, applying a guiding polymer material (PI), and aligning in one direction (see Miyake paragraph 4 regarding Liquid Crystal Polymer alignment in one direction and paragraph 92 regarding upper and lower screen plates); 
coating a liquid crystal by using a drop injection (ODF) process (see Miyake paragraph 93 regarding ODF process); 
after the liquid crystal cell is sealed, heating up the upper plate and the lower plate until alignment of the liquid crystal is completed (see Miyake paragraph 92-93 regarding sealing LC Cell and heating screen plates until alignment is completed); 
fabricating in a yellow light process (see Miyake paragraph 92-93 regarding yellow light process)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Muller to include the teaching of Miyake by manufacturing the LC Cell of Muller by the methods of Miyake. Miyake and Muller are in the same field of endeavor of liquid crystal device manufacturing.
One would be motivated to combine these teachings in order to provide for methods of manufacturing liquid crystal devices that reduces cycle time (see Miyake paragraphs 1 and 50). 
However, the combination of Muller and Miyake does not explicitly teach a four quadrant LC Cell as needed for the limitations of claim 1. 
Presniakov, in a similar field of endeavor, teaches wherein the liquid crystal cell has at least four pixel areas; providing the liquid crystal cell with an electrode layer on both sides thereof (see Presniakov figure 1 and paragraph 39 regarding pairs of parallel electrodes disposed on upper and lower side of an LC cell and paragraph 24 and figure 9 regarding activating electrodes in four quadrant LC cell simultaneously and independently of each other),

One would be motivated to combine these teachings in order to provide teachings related to beam control using liquid crystals (see Presniakov paragraph 3). 
However, the combination of Muller, Miyake, and Presniakov does not explicitly teach the particular phase retardance specifications as needed for the limitations of claim 1. 
Levy, in a similar field of endeavor, teaches the electrode layers drive the at least four pixel areas separately so that the liquid crystal cell serves as a quarter wave plate (see Levy paragraph 433 regarding teaching of retarding the phase of one of the polarization states by 90 degrees to function as a quarter wave plate, and the implementation of this teaching in a quad cell detector with four quadrants- in combination with Muller and Presniakov, which in their own combination teach four quadrant polarizing plates of different polarization states and four quadrant LC Cells above an image sensor, one of ordinary skill would be able to apply the teaching of Levy to retard one of the quadrants of the LC Cell corresponding to one of the polarization states to have the LC Cell serve as a quarter wave plate);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Muller, Miyake and Presniakov to include the teaching of Levy by setting the phase retardance of one of the LC Cells 
One would be motivated to combine these teachings in order to provide teachings regarding phase retardation in quarter wave plates (see Levy paragraph 433), known in the art to often be implemented by LC Cells analogous to that of Presniakov.
However, the combination of Muller, Miyake, Presniakov, and Levy does not explicitly teach a wire grid polarizer as needed for the limitations of claim 6. 
Smith, in a similar field of endeavor, teaches a wire grid polarizer on an image sensor (see Smith paragraph 72-73 regarding wire grid polarizer- it would be obvious to fabricate this with the yellow light process of Miyake)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Muller, Miyake, Presniakov, and Levy to include the teaching of Smith by incorporating the teachings of Smith of the wire grid and the polarization states of the polarization plates of Muller. One of ordinary skill would recognize that Muller already incorporates an LC Cell to control light and four quadrant analysis. The teachings of Smith are directed to the control of light in four quadrants and are analogous and applicable to Muller.
One would be motivated to combine these teachings in order to provide teachings relating to four quadrant polarizing elements (see Smith paragraph 65).
Regarding claim 8, the combination of Muller, Miyake, Presniakov, Levy, and Smith teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Muller, Miyake, Presniakov, Levy, and Smith teaches wherein the at least four pixel areas are defined as a first pixel area, a second pixel area, a third pixel area, and a fourth pixel area, and the electrode layer provide a voltage (see Presniakov paragraph 65 and figure 9 regarding four quadrant LC cell for adjusting input light by electrode arrangement and paragraph 3 regarding electrodes on both sides of LC Cell) 
to make phase retardance of the first pixel area, the second pixel area, and the third pixel area be Γ = 0, and phase retardance of the fourth pixel area be Γ = n/2 (see Levy paragraph 433 regarding teaching of retarding the phase of one of the polarization states by 90 degrees and the implementation of this teaching in a quad cell detector with four quadrants- in combination with Muller and Presniakov, which in their own combination teach four quadrant polarizing plates of different polarization states and four quadrant LC Cells, one of ordinary skill would be able to apply the teaching of Levy to retard one of the LC Cells corresponding to one of the polarization states).
One would be motivated to combine these teachings in order to provide teachings related to beam control using liquid crystals (see Presniakov paragraph 3) and provide teachings regarding phase retardation in quarter wave plates (see Levy paragraph 433), known in the art to often be implemented by LC Cells analogous to that of Presniakov.
Regarding claim 9, the combination of Muller, Miyake, Presniakov, Levy, and Smith teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Muller, Miyake, Presniakov, Levy, and Smith teaches wherein a polarizing plate is disposed between the liquid crystal cell and the image sensor, and the polarizing plate comprises at least four quadrants comprising a first quadrant, a second quadrant, a third quadrant, and a fourth quadrant (see Muller paragraph 144-147 and figure 7B regarding liquid crystal modulator and CCD sensor with a polarizing element between them, and paragraph 103 regarding a polarizing filter divided into four quadrants), 
where polarizer angle of the first quadrant is 90 degrees, polarizer angle of the second quadrant is 0 degrees, polarizer angle of the third quadrant is 45 degrees, and polarizer angle of the fourth quadrant is 45 degrees (see Smith paragraph 65 and figure 6 regarding four quadrant polarizing element with angles of 0, 90, 45, and 45 degrees, the numbering of the quadrants is arbitrary), 
wherein a wire grid polarizer is divided into at least four sensing regions with optical axis directions of the at least four sensing regions corresponding to the at least four quadrants (see Smith paragraph 65 and figure 6 regarding four quadrant polarizing element and paragraph 72-73 regarding using wire grid polarizer).
One would be motivated to combine these teachings in order to provide teachings relating to four quadrant polarizing elements (see Smith paragraph 65).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483